DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, 16-20 in the reply filed on 25 July 2022 is acknowledged.

Drawings
Figure 1, identified in the specification as “conventional, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 16-20, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “a plurality of limb ports attached to the first limb and the second limb…” However, this limitation creates confusion as it is unclear, based on the instant grammar, whether the claim requires EACH of the limbs to include a “plurality of limb ports” (e.g. each limb has at least two ports) or if the limbs collectively must include a “plurality of limb ports” (e.g. the first limb has at least one port and the second limb has at least one port OR the first limb has at least two ports and the second limb has no ports). Looking at the specification the phrase “plurality of limb ports” is used in a conclusory fashion while the specifically illustrated embodiment(s) provide for “each of the limbs 316 may be terminated by a limb port…” (Par. 36). There are no specific embodiments enumerated which comprise more than two limb ports with one port being associated with each limb. As such, there is a lack of clear direction how to read the claim and to whether the “plurality of limb ports” should be understood to reference two limb ports with each limb including a limb port, or if the claims were intended to be read broader than the specification to be inclusive to any arrangement of two or more limb ports amongst the limbs. While the claims are read in light of the specification it is improper to import additional limitations from the specification into the claims, particularly with respect to originally filed claims which are customarily broader in scope than the specifically illustrated embodiment(s) of the specification.
Further regarding Claim 1, Examiner submits that, based on a matter of grammar and logic, it is unclear if the “a fitting”, the “a needle guide”, and the “at least one valve” is required to be present in EACH of the limb ports; or if rather the limb ports, collectively, need to define the “a needle guide”, “at least one valve”, and “a fitting” amongst them. 
Regarding Claim 2, Applicant recites “a cover for the needle guide…” using a singular article “guide”. Related to Claim 1, it becomes unclear if each of the “limb ports” includes a “needle guide” and (if this is the case) whether EACH needle guide requires a cover OR if only one needle guide (assuming a plurality of needle guides are required) includes a cover (i.e. the claimed invention comprises two covers).
Regarding Claim 3, similar to Claims 1 and 2, based on the grammar of the claims it is unclear how many fittings are required and even presuming two fittings are required, based upon the use of the singular “the fitting” whether EACH fitting of EACH limb port must include “threads”.
Regarding Claim 4, similar to Claim 3, recitation of “the fitting” in the singular, creates confusion as to the metes and bounds of the claims, particularly in light of the above noted issues of Claim 1 wherein the recitation of “a fitting” necessitates a “first fitting” and “a second fitting” respectively associated with the first limb port and the second limb port.
Regarding Claim 5, similar to Claim 4, there presents an issues with “the fitting” and the grammar of the claim as to how many fittings are required and whether the additional limitations directed toward “the fitting” would necessarily be applied to a second “a fitting” that is provided such that EACH limb port comprises “a fitting”.
Regarding Claims 6-7, here Examiner notes that there is a minor incongruity between “the limb port attached to…” as recited in Claims 6 and 7 and the language recited in Claim 1 which requires only a plurality of limb ports attached to the first and second limb but does not enumerate a first “a limb port” necessarily attached to the first limb and a second “a limb port” necessarily attached to the second limb.
Regarding Claim 8, Applicant recites “the limb port”. However, inasmuch as a plurality of “a” limb ports are required by Claim 1, it is unclear if Claim 8 seeks to limit each of the “a” limb ports or merely one of the plurality of limb ports (as denoted by use of the definite article “the” in association with the singular “port”).
Regarding Claim 16, related to the issues noted with respect to Claim 1, the grammar of Claim 16 pertaining to the “a plurality of limb ports attached to the first limb and the second limb” creates confusion as to how many “limb ports” are necessarily required by the claim and therefore the number of “fitting”(s) and “needle guide”(s) likewise required.
Regarding Claim 16, Applicant recites “and configured to retain the valve intermediately between the needle guide and the limb port”. However, this limitation creates confusion inasmuch as the “needle guide” is understood in Claim 16 to be part of the “limb port” so as to constitute a constituent component thereof. It is therefore unclear how a valve can therefore be retained “intermedially” between the guide and the limb port. For the sake of prosecution the claim will be read as requiring the ability for the valve to be received internally to the limb port such that it lies “between” the guide and some other terminal structure of the port.
Regarding Claim 17, this claim creates confusion to the extent that Applicant claims “the needle guide”, where it would generally be understood (in view of Claim 16 – “plurality of limb ports”) that there would be a plurality of “needle guide”(s). Claim 17 therefore creates confusion as to whether only one needle guide need present as claimed or there is necessarily a plurality of needle guides that present as claimed.
Regarding Claim 17, Applicant recites “the interface to the valve”. However, the valve has not been previously established to have an “interface” and as such it is unclear what the metes and bounds of such an “interface” may entail and whether such an arrangement should be inferred to create a specific structural arrangement of the needle guide or if such an “interface” broadly refers to the concept recited in Claim 1 that the needle guide is “configured to retain the valve intermedially”.
Regarding Claim 18, Applicant recites “between the needle guide and the limb port”. However, similar to Claim 16, to the extent that the needle guide is part of the limb port it is unclear how the valve can be “retained freely between” these two components.
Regarding Claim 18-20, Applicant recites “the valve”. However, Examiner notes that to the extent that there presents “a plurality of limb ports” which are understood to each include “a valve” in accordance with Claim 16 it is unclear if “the valve” recited in Claim 18 is intended to only specifically one valve or is intended to limit each and every valve incident to a plurality of limb ports.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,722,725 (“Sawyer”)
Regarding Claims 1, 6, 7, 8, 16-20, Sawyer discloses a dialysis catheter (300) comprising:
A lumen tube (304) comprising an inflow lumen (generally 302) and an outflow lumen (generally 306) – the tube bifurcating into a plurality of limbs comprising:
A clampless first limb (generally 308) leading to the inflow lumen; 
A clampless second limb (generally 320) leading to the outflow lumen; 
A plurality of limb ports (328/326 and 314/316) attached to the first limb and to the second limb (see dashed arrows, Fig. 16), the limb ports comprising:
a fitting (326, 314) configured to attach to the first or second limb; 
a needle guide (328, 316) configured to attach to the fitting, and configured to guide a needle into the first or second limb, the guide comprising an interior cavity tapered from a wide aperture to a narrow aperture at the interface to the valve (see Fig. 16); and 
at least one valve (322, 310) positioned between the needle guide and the fitting such that it is attached to the fitting and retained intermediately between the guide and limb port, configured to prevent fluid flow in one direction (Col. 14, Ln. 45 – Col. 15, Ln. 2) to thereby establish respective venous and arterial limb ports, where the limb ports collectively comprise a plurality of valves (322, 310).
To the extent that Claims 16-20 do not specifically require the “a valve” as part of the positively recited workpiece, but rather recite the “a valve” only in a functional manner directed toward the fitting being “configured to house a valve”, Examiner submits that the “valve chamber” (84) is configured to receive other types of valves inclusive to a duckbill valve which is “freely retained”.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,281,199 (“Ensminger”).
Regarding Claims 16-20, Ensminger discloses a dialysis (see Col. 9, Ln. 43-53) catheter (see e.g. 90) comprising:
A lumen tube (90) comprising an inflow lumen (see generally 96) and an outflow lumen (see generally 94) bifurcating into a plurality of limbs comprising:
A clampless first limb (not labeled – see the side of the Y-bifurcation that leads to 92’) leading to the inflow lumen;
A clampless second limb (not labeled – see the side of the Y-bifurcation that leads to 92) leading to the outflow lumen;
A plurality of limb ports (see 70) attached to the first and second limbs (see Fig. 4),the limb ports comprising: 
a fitting (92, 92’) configured to attach to the first or second limb; 
a needle guide (74, 74’) configured to attach to the fitting, and configured to guide a needle into the first or second limb the needle guide comprising an interior cavity tapered from a wide aperture to a narrow aperture at the interface to the valve (see Fig. 4 and 5); and 
at least one valve (see 86 – a corresponding valve, not shown, being understood to be in association with 74’) positioned between the needle guide and the fitting (see Fig. 5), wherein the valve is configured to be retained intermediately between the guide and the limb port (see Fig. 5).
To the extent that Claims 16-20 do not specifically require the “a valve” as part of the positively recited workpiece, but rather recite the “a valve” only in a functional manner directed toward the fitting being “configured to house a valve”, Examiner submits that the “valve chamber” (84) is configured to receive other types of valves inclusive to a duckbill valve which is “freely retained”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,281,199 (“Ensminger”) in view of U.S. Patent No. 4,722,725 (“Sawyer”)
Regarding Claims 1, Ensminger discloses a dialysis (see Col. 9, Ln. 43-53) catheter (see e.g. 90) comprising:
A lumen tube (90) comprising an inflow lumen (see generally 96) and an outflow lumen (see generally 94) bifurcating into a plurality of limbs comprising:
A clampless first limb (not labeled – see the side of the Y-bifurcation that leads to 92’) leading to the inflow lumen;
A clampless second limb (not labeled – see the side of the Y-bifurcation that leads to 92) leading to the outflow lumen;
A plurality of limb ports (see 70) attached to the first and second limbs (see Fig. 4),the limb ports comprising: 
a fitting (92, 92’) configured to attach to the first or second limb; 
a needle guide (74, 74’) configured to attach to the fitting, and configured to guide a needle into the first or second limb the needle guide comprising an interior cavity tapered from a wide aperture to a narrow aperture at the interface to the valve (see Fig. 4 and 5); and 
at least one valve (see 86 – a corresponding valve, not shown, being understood to be in association with 74’) positioned between the needle guide and the fitting (see Fig. 5).
	Ensminger discloses the invention substantially as claimed except that the valve(s) are “configured to prevent fluid flow in one direction” – i.e. the valves are unidirectional. However, Sawyer discloses a related dialysis catheter appliance (300; Col. 14, Ln. 45-46) which is provided with related limbs (320, 308) and limb ports (328/326, 316/314) wherein like Ensminger, the ports include valves (322, 310) wherein Sawyer discloses these valves to be configured as one-way, unidirectional valves (see Col. 14, Ln. 45 – Col. 15, Ln. 2) which limit flow to either aspiration or infusion depending on the intended purpose of the lumen. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the valves of the invention of Ensminger to comprise one-way valves, as disclosed by Sawyer, such that the two lumens can be provided as a dedicated aspiration lumen and a dedicated infusion lumen whereby the valves prevent retrograde flow and reflux to ensure that the desired directionality of the flow is maintained.
	Regarding Claim 3, Ensminger discloses the fitting comprises threads (see Fig. 5) to mate with corresponding threads of the needle guide (see Fig. 5).
	Regarding Claims 6 and 7, Ensminger, including modifications in view of Saywer, discloses the first limb port attached to the first limb leading to the inflow lumen comprises a venous limb port and the limb port attached to the second limb leading to the outflow lumen comprises an arterial limb port (i.e. see Ensminger is directed toward dialysis which includes an aspiration lumen and an infusion lumen wherein further modification in view of Sawyer provides opposite unidirectional flow valves to thereby clearly establish a venous line and an arterial line of respective lumens).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,281,199 (“Ensminger”) in view of U.S. Patent No. 4,722,725 (“Sawyer”) as applied above, and further in view of U.S. Publication No. 2005/0215960 (“Girard”).
Regarding Claim 2, Ensminger, as modified, discloses the invention substantially as claimed except that the device comprises a “cover” for the needle guide configured to seal around a needle when it is inserted into the cover. However, such septa are notoriously well-known in related catheter appliances. For example, Girard discloses a related limb port (100) which may likewise comprise a valve (126) related to the valve(s) of modified Ensminger, wherein in addition to the articulating valve a cover (108) may be provided to a needle guide (104) to seal around a needle when it is inserted into the cover (Par. 18). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to add a cover to the needle guide of the invention of Ensminger, as disclosed by Girard, in order to perform a redundant seal in combination with the valve and thereby prevent tissue ingrowth into the needle guide to prevent obstruction of the guide, port, and valve.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,281,199 (“Ensminger”) in view of U.S. Patent No. 4,722,725 (“Sawyer”) as applied above, and further in view of U.S. Patent No. 5,401,255 (“Sutherland”).
	Regarding Claim 4, Ensminger discloses the fitting comprises a first chamber to receive the valve. However, modified Ensminger fails to disclose that the valve comprises a “duckbill” type valve and the fitting comprises an outer edge to mate with a flange of the valve. While Sawyer illustrates what may be considered a duckbill valve (see Fig. 16) to provide unidirectional flow, Sawyer is largely silent as to precisely how the valve is incorporated into the fitting. However, related fittings comprising related duckbill valves are well-known in the catheter arts. For example, Sutherland discloses a related fitting (36) which is likewise configured to provide for receipt of a one-way valve member (64) comprising a duckbill type one-way valve (see Fig. 2B). Sutherland discloses the fitting comprises a first chamber to receive a duckbill of the valve (see Fig. 2B) and an outer edge (60) to mate with a flange (62) of the valve (see Fig. 2B).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the invention of Ensminger to utilize a fitting with a first chamber having a outer edge receiving a flange of a duckbill type one-way valve, as disclosed by Sutherland, thereby only resolving to practice a specific type of mating a specific style of suitable one-way valve within a fitting to obtain a known and predictable outcome.
	Regarding Claim 5, Ensminger, as modified, discloses the fitting further comprises a second chamber (see i.e. the shank fitting – 92, 92’; see also related shank fitting 56, Sutherland) to mate with a lumen of the lumen tube and a transition region between the first chamber and the second chamber (as modified by Sutherland note the sloped sides which neck down the first chamber to the second chamber/shank connector.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,281,199 (“Ensminger”) in view of U.S. Patent No. 4,722,725 (“Sawyer”) as applied above, and further in view of KR 101723307 (“Ra”)
	Regarding Claim 8, Ensminger discloses the limb port(s) comprise at least two valves between them, i.e. a plurality of valves positioned within the limb port. Alternatively, Ensminger discloses embodiments wherein a plurality of valves can be provided in series (see Fig. 21) albeit Ensminger provides one valve in the limb port and one valve in the limb itself (see Fig. 21). Furthermore, Ra discloses that in related medical fluid delivery appliance fittings (100) it is known to provide a plurality of one-way valve means (300) “redundantly”. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the fitting of Ensminger with redundant check valves, as disclosed by Ra, as part of the limb port fitting, whereby it has been held that duplicating the parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and furthermore it has been held that rearranging the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) – such that providing a redundancy of in-series one-way valves within the limb ports of the invention of modified Ensminger achieves only the expected and predictable results of creating a failsafe in the event of a failure of a single valve to thereby ensure that retrograde flow is not possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/29/2022